Case: 19-20277      Document: 00515335825         Page: 1    Date Filed: 03/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 19-20277                             FILED
                                                                           March 6, 2020
                                                                          Lyle W. Cayce
GUILHERME CASALICCHIO,                                                         Clerk

              Plaintiff - Appellee

v.

BOKF, N.A., doing business as Bank of Texas,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:18-CV-160


Before JOLLY, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*
       In a companion case, No. 19-20246, we affirmed a district court judgment
dismissing various claims brought by debtor Guilherme Casalicchio, who had
sought to void a foreclosure sale of his residence. In this appeal, Casalicchio’s
lender, BOKF, N.A. (“BOKF”), challenges the district court’s denial of its
request for attorney’s fees. 1       BOKF relies, principally, on a deed-of-trust


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 BOKF moved to consolidate the cases, but we denied that motion. Here, in contrast
to the companion case, the Federal Home Loan Mortgage Corporation is not a party. Thus,
     Case: 19-20277       Document: 00515335825          Page: 2     Date Filed: 03/06/2020



                                       No. 19-20277
provision purporting to allow it to “charge [Casalicchio] fees for services
performed in connection with [his] default, . . . including . . . attorney’s fees.”
       This provision seems a plausible basis for awarding attorney’s fees,
particularly because an earlier panel of this court chose to award attorney’s
fees in a case featuring an identical deed-of-trust provision.                    See In re
Velazquez, 660 F.3d 893, 900 (5th Cir. 2011). We are, however, unable to reach
the merits of the district court’s denial of fees because the order denying fees
does not provide any analysis or reasoning. “A district court must explain its
decision to deny fees, and if, as here, it fails to give any explanation, we must
remand.” N. Cypress Med. Ctr. Operating Co., Ltd. v. Aetna Life Ins. Co., 898
F.3d 461, 485 (5th Cir. 2018) (quotation omitted). To the point, when the
district court denies attorney’s fees in such a manner as to “deprive[] [us] of
the benefit of [its] reasoning,” we “cannot exercise meaningful review.”
CenterPoint Energy Hous. Elec. LLC v. Harris Cty. Toll Rd. Auth., 436 F.3d
541, 550 (5th Cir. 2006); Schwarz v. Folloder, 767 F.2d 125, 133 (5th Cir. 1985).
       Thus, in accordance with our precedents, we VACATE the district court’s
order denying attorney’s fees and REMAND for further proceedings not
inconsistent with this opinion.




because this appeal involves distinct (albeit overlapping) parties, and because the legal issue
here is clearly severable from those raised in the companion appeal, we exercised our
discretion under Federal Rule of Appellate Procedure 3(b) to resolve the appeals separately.
See Fed. R. App. P. 3(b)(2) (noting that “appeals may be joined or consolidated by the court of
appeals” (emphasis added)).
                                              2